Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various headphones thereon, for example US 5,625,903 is the closest prior art and teaches headphones (figs. 1 and 2), comprising: a left
earpiece (fig. 2 item 35 on the left side); a right earpiece (fig. 2 item 35 on the right
side); and a headband (fig.1, item 14) coupling the left earpiece to the right earpiece,
the headband comprising: a frame (see fig. 1, not numbered) defining a central
opening and having left and right frame ends and a central frame region between the
left and right frame ends (see figs. 1 and 2).  However, the prior art of record fails to teach claim 1, Headphones, comprising: the headband assembly comprising: reinforcement members defining a central opening and having left and right ends and a central region between and elevated relative to the left and right ends; and a canopy extending across the central opening and combined with all other limitations of claim 1; claim 12, a portable listening device, comprising: a canopy extending across the central opening and coupled with the frame; wherein the frame comprises reinforcement members that define the channel and combined with all other limitations of claim 12;  and claim 18, Headphones, comprising: the headband comprising: wherein the frame comprises reinforcement members that define a channel positioned around a periphery of the central opening and combined with all other limitations of claim 18. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699